Citation Nr: 9931032	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F.W.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.  He died in November 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in White River Junction, Vermont.  The appellant 
testified before the undersigned member of the Board at a 
hearing held at the MROC in August 1999.  Evidence, 
consisting of a September 1999 statement by Paul S. Unger, 
M.D., was subsequently received at the MROC, to which a 
waiver of initial MROC consideration of the evidence was 
attached.


REMAND

Briefly, the appellant contends, in essence, that the 
leukemia from which the veteran perished was caused by 
exposure to herbicides during his period of service in 
Vietnam.  The veteran's death certificate discloses that he 
died in November 1997 from chronic myelogenous leukemia and 
respiratory failure.  

The Board notes that leukemia is not a disease which is 
subject to presumptive service connection on an herbicide 
basis under 38 U.S.C.A. § 1116(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.309(e) (1999).  Indeed, the National Academy of 
Sciences, in March 1996, issued a report in which it 
concluded that there was inadequate or insufficient evidence 
to determine whether an association existed between leukemia 
and exposure to herbicides used in support of military 
operations in Vietnam.  See 61 Fed. Reg. 41442-41449 (1996).  
An appellant is not precluded, however, from proving that a 
disability resulted from exposure to herbicides in service 
under the provisions of 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.303(d) (1999).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service medical records are negative for evidence of leukemia 
and there is no postservice medical evidence of leukemia for 
many years after service.  In his September 1999 statement, 
however, Dr. Unger reported that based on certain service 
records of the veteran supplied to him by the appellant, he 
believed that the veteran had received heavy exposure in 
service to Agent Orange and associated contaminants including 
Dioxin and petroleum products.  Dr. Unger concluded that, 
based on this history of exposure and the type of leukemia to 
which the veteran succumbed, it was likely that the veteran's 
leukemia was in fact caused by his exposure to herbicides in 
service.  Under the circumstances, the Board is of the 
opinion that further development is warranted prior to 
adjudication of the appellant's claim.

The Board also notes that the appellant, in a February 1998 
statement, indicated that the veteran had received treatment 
at VA medical facilities, although she did not identify the 
facilities referenced or the periods involved.  There is no 
indication that the MROC thereafter sought further 
information from the appellant with respect to any VA 
treatment received by the veteran.  The Board additionally 
notes that the veteran was apparently in receipt of 
disability benefits from the Social Security Administration 
(SSA) prior to his death.  The decision to award the veteran 
such benefits, as well as the records upon which that 
determination was based, are potentially relevant to the 
instant claim and should be obtained. 

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  With any necessary 
authorizations from the appellant, 
the MROC should contact Dr. Unger 
and request that he provide copies 
of all medical records relied upon 
for his conclusions regarding the 
etiology of the veteran's leukemia.  
The MROC should request that Dr. 
Unger elaborate on the medical basis 
for his opinion that the veteran's 
chronic myelogenous leukemia was 
etiologically related to the 
veteran's period of service or any 
alleged exposure to Agent Orange, 
Dioxin or petroleum products 
encountered therein.

2.  The MROC should also contact the 
appellant and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers of the 
veteran, VA and private, who may 
possess additional records pertinent 
to her claim.  With any necessary 
authorization from the appellant, 
the MROC should attempt to obtain 
and associate with the claims file 
any medical records identified by 
the appellant which have not been 
secured previously.

3.  The MROC should attempt to 
obtain a copy of any SSA decision 
which awarded the veteran disability 
benefits, as well as copies of the 
record upon which the veteran's 
award of SSA disability benefits was 
based, and copies of records 
associated with any subsequent 
disability determinations by the SSA 
prior to the veteran's death. 

4.  Thereafter, the MROC should 
forward the claims file for review 
by a physician with appropriate 
expertise to determine the etiology 
of the veteran's leukemia.  The 
physician should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's chronic myelogenous 
leukemia was etiologically related 
to service or to any alleged 
exposure to Agent Orange, Dioxin or 
petroleum products encountered 
therein.  The rationale for all 
opinions expressed should also be 
provided.  The physician's report 
must be typed. 

5.  Thereafter, the MROC should 
review the claims file and ensure 
that the above development actions, 
including the requested evaluation 
and opinions, have been conducted 
and completed in full.  Then, the 
MROC should undertake any other 
indicated development and 
readjudicate the issue on appeal

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished a supplemental statement 
of the case, and be afforded an appropriate opportunity to 
respond before the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the MROC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.











		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


